Title: From John Adams to Oliver Wolcott, Jr., 27 August 1800
From: Adams, John
To: Wolcott, Oliver, Jr.



Dear Sir
Quincy August 27th 1800

Inclosed is a letter from Mr. John C. Jones of Boston, recommending Capt Joseph Coffin Boyd, to fill the place of Col Lunt. Also a letter from Richard Hunnewell, requesting the office for himself. Thus you see we have an ample choice of candidates. Fosdick, Titcomb Mayo Boyd & Hunnewell, all well qualified & recommended by very respectable men. The last however appears to me to have the best pretentions, though supported by no recommendations. These he might easily obtain, but I think it unnecessary. This gentleman resigned the office of a Sheriff of a county worth 1500 dollars a year, for the sake of an appointment on the late army worth 300 dollars less. He was Lt Col. Commandant of the fifteenth regiment, in the late brigade at Oxford. The public seems to be under some obligation to these gentlemen, who were so suddenly turned adrift. Hunnewell, tho very young, was an officer in the army last war & from his manners appearance, education & accomplishments, as well as from the circumstances, before mentioned, I think we cannot do better than to appoint him. If you are of the same opinion you may send him a commission, but if you aware of any objection or any reason for preferring any other candidate, I pray you to let me know it, before any appointment is made.
With great esteem
